Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant's arguments filed 1/28/2022 have been fully considered. In response to the amended claim language, a updated search has been performed. 	As the Examiner noted in the 1/24/2022 Interview Summary, the 9/29/2021 Non-Final Rejection did not address all of the pending claims. Do to this oversight, the present action would also be a Non-Final given new grounds of rejection are required to address each of Applicant’s claims. 
As noted by Applicant on page 12 of their response, the application’s current title has no issues and does not require any corrections or updates. 	Applicant notes the 102 rejection made in the prior Office Action based on Chang. Applicant’s arguments are persuasive and the rejection is withdrawn.	 

Double Patenting
The Double Patenting rejections made in the 9/29/2021 Non-Final Rejection are presently held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
	Claims 39 - 44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 39, claim limitations	 	“a request receiving module configured to ”,		“a request dispatch module configured to”,		“a server determination module configured to”, and		“an image processing module configured to”	have been interpreted under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, because said limitations use the non-structural term “module” coupled with functional language “configured to” without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier.  
Since this claim limitation invokes 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, claim 39 is interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
must be more than a mere reference to a general purpose computer, microprocessor, specialized computer, or an unidentified component of a computer system, software, logic, code or black box element.	If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph (e.g., by incorporating sufficient structure into the claim language to achieve the claimed functionality), or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph.
	For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).	In order to perform a complete examination, the above claims have been interpreted broadly.
Regarding claims 40 – 44, said claims depend on claim 39 and fail to clarify the issues addressed above.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 38 and 43 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	Regarding claim 38, said claim recites “the first amount of computing resources being an amount of computing resources to be consumed by any of a remaining of the servers in performing the task.” The relationship between the task performance and the “any of a remaining of the servers” is unclear. It is unclear which servers would be considered “remaining servers”, and the “remaining servers” relationship with previously claimed “first server” and “plurality of servers”.
Regarding claim 43, said claim recites “the context including attributes . . . .”. However, the claim lacks antecedent basis for “the context”, rendering the claim indefinite.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 25 – 29, 33, 39, and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Seibert (US-20120328259-A1) in view of Moore (US-20050165796-A1) and Brandstatter (US-6950849-B1).
	Regarding claim 21, Seibert shows a method comprising:	receiving, at an media processing system, a first request from a client system ([22]) for serving a first media ([53]) to a user device ([94]);	receiving, at the image processing system, an intermediate media from a first server of a plurality of servers ([21,46,90] discussing “conversion servers 150” that produce a down sampled file, first in a intermedia format and then in a final target format), wherein the receiving the intermediate media includes: 		transmitting, by the media processing system, a second request for response  where the down sampling is for an image ([32]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include support for image downsizing in Seibert’s media and image processing system to achieve the same size and transmission benefits Seibert’s processing provides for media like video, for images already present in Seibert’s system.
	Seibert in view of Moore do not show where the request is to each of the plurality of servers, and receiving a response from each server, the response including a corresponding score indicative of a match of a corresponding server of the plurality of servers to perform the task.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the media processing techniques of Seibert in view of Moore with load-aware request processing of Brandstatter in order to perform the media processing work on the optimal server, improving system efficiency. 
	Regarding claim 25, Seibert in view of Moore and Brandstatter further show wherein the intermediate image has a resolution less than that of the source image (Seibert, [87-88]).
	Regarding claim 26, Seibert in view of Moore and Brandstatter further show wherein the intermediate image is a file format different from that of the source image (Seibert, [46]).
	Regarding claim 27, Seibert in view of Moore and Brandstatter further show wherein the intermediate image has lesser number of colors than in the source image (Moore, [30-31]).
	Regarding claim 28, Seibert in view of Moore and Brandstatter further show herein the intermediate image is a compressed file whereas the source image is not a compressed file (Moore, [27,29]).
	Regarding claim 29, Seibert in view of Moore and Brandstatter further show wherein receiving the first request from the client system includes: receiving the first request at the image processing system in response to a user request received at the client system from the user device (Seibert, [94]).
	
Regarding claim 33, Seibert shows a non-transitory computer-readable storage medium storing computer-readable instructions, comprising: 	instructions for receiving, at an media processing system, a first request from a client system ([22]) for serving a first media ([53]) to a user device ([94]); 	instructions for receiving, at the media processing system, an intermediate media from a first server of a plurality of servers ([21,46,90] discussing “conversion servers 150” that produce a down sampled file, first in a intermedia format and then in a final target format), wherein the receiving the intermediate media includes: 		instructions for sending, by the media processing system, a message to the first server to perform the downsizing task, the downsizing task producing the intermediate media from the source media ([47,90]); 	instructions for processing, by the media processing system, the intermediate media to generate the first media ([90] where the down sampled file has its format converted to create a down sampled file and reformatted file); and	instructions for transmitting, by the media processing system, the first media to the client system for further transmission to the user device (Fig. 5 step 535).
	Seibert does show image processing ([53]) but does not show where the down sampling is for an image.	Moore shows where the down sampling is for an image ([32]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include support for image downsizing in Seibert’s media and image 
	Seibert in view of Moore do not show where the request is to each of the plurality of servers, and receiving a response from each server, the response including a corresponding score indicative of a match of a corresponding server of the plurality of servers to perform the task.
	Brandstatter shows where the request is to each of the plurality of servers, and receiving a response from each server, the response including a corresponding score indicative of a match of a corresponding server of the plurality of servers to perform the task (col. 2 line 21 – col. 3 line 24).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the media processing techniques of Seibert in view of Moore with load-aware request processing of Brandstatter in order to perform the media processing work on the optimal server, improving system efficiency. 
	Regarding claim 39, Seibert shows an apparatus comprising: 	a processor (Fig. 9, see “Processor”); 	a request receiving module (Fig. 9, see “Network Interface Device”) configured to receive a first request from a client system ([22]) for serving a first media ([53]) to a user device ([94]); 	a request dispatch module (Fig. 9, see “Network Interface Device”) configured to transmit a second request to multiple servers ([21] where requests are sent to “conversion servers 150”); 	Seibert does show image processing ([53]) but does not show where the down sampling is for an image.	Moore shows where the down sampling is for an image ([32]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include support for image downsizing in Seibert’s media and image processing system to achieve the same size and transmission benefits Seibert’s processing provides for media like video, for images already present in Seibert’s system.
	Seibert in view of Moore do not show where the request is to each of the plurality of servers, and receiving a response from each server, the response including a corresponding score indicative of a match of a corresponding server of the plurality of servers to perform the task.
	Brandstatter shows where the request is to each of the plurality of servers, and receiving a response from each server, the response including a corresponding score indicative 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the media processing techniques of Seibert in view of Moore with load-aware request processing of Brandstatter in order to perform the media processing work on the optimal server, improving system efficiency. 
	Regarding claim 44, Seibert in view of Moore and Brandstatter further show wherein the image processing module is further configured to: process the intermediate image to generate multiple processed images based on multiple image processing instructions, the processed images being part of content associated with the client system, each of the processed images associated with a corresponding image processing instruction (Seibert, [89,94] and Moore, [32]).

Claim 22 – 24, 30, 34, 36, 40, 41, 42, and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Seibert in view of Moore and Brandstatter as applied to claim 21, 33 and 39 above, and further in view of Brown (EP-2365675-A1).	Regarding claim 22, Seibert in view of Moore and Brandstatter show claim 21.	Seibert in view of Moore and Brandstatter do not show wherein the corresponding score of each corresponding server is determined as a function of latency between the - corresponding server and an image store from which the corresponding server is to obtain the source image.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the media processing techniques of Seibert in view of Moore and Brandstatter with the latency consideration of Brown, thus considering the latency between the server and the image store, in order to select a server to process the request that can quickly interact with the requestor, improving system responsiveness.
Regarding claim 23, Seibert in view of Moore and Brandstatter show claim 21.	Seibert in view of Moore and Brandstatter do not show wherein the first server includes a first score that satisfies a selection criterion.
Brown shows wherein the first server includes a first score that satisfies a selection criterion ([16]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the media processing techniques of Seibert in view of Moore and Brandstatter with the server selection optimization of Brown in order to improve the processing speed via selection of an optimal processing server.
	Regarding claim 24, Seibert in view of Moore, Brandstatter, and Brown further show 	wherein sending the message to perform the downsizing task includes sending the message to: obtain the source image from the image store associated with the client system, the source image having a first file size, and downsize the source image to generate the 
Regarding claim 30, Seibert in view of Moore and Brandstatter show the first server (Seibert, Fig. 1 item 100), the image store (Seibert, Fig. 1, item 130), and the image processing system (Seibert, Fig. 1, items 150.1, 150.2, . . . 150.N). 	Seibert in view of Moore and Brandstatter do not show considerations of latency, where the latency between the image store and the first server is less than the latency between the first server and the image processing system.
Brown shows where latency should be considered when choosing servers to process requests ([15-16])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the media processing techniques of Seibert in view of Moore and Brandstatter, and utilize latency considerations when implementing the networking arrangements such that the image store is closer (and thus has less latency) with the first server. It would have been obvious to do so to ensure the first server can quickly retrieve the image from the repository for processing. Furthermore, the architecture suggested by Seibert in Fig. 1 shows the image repository being implemented directly inline with the first server (note repository 130’s relationship to the host server 100), which implies a faster, lower latency connection than with the remotely located conversion servers 150.	Regarding claim 34, the limitations of said claim are addressed in the analysis of claim 22.
Regarding claim 36, Seibert in view of Moore and Brandstatter show claim 33, including consideration of load averages (Brandstatter, col. 2 lines 38-41).	Seibert in view of Moore and Brandstatter do not show wherein the corresponding score of each corresponding server is determined a load of the corresponding server and the latency of the server.	
Brown shows wherein the corresponding score of each corresponding server is determined a load of the corresponding server and the latency of the server ([14-15]).	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the media processing techniques of Seibert in view of Moore and Brandstatter with the server selection optimization of Brown in order to improve the processing speed via selection of an optimal processing server.
	Regarding claim 40, the limitations of said claim are addressed in the analysis of claim 22.
	Regarding claim 41, the limitations of said claim are addressed in the analysis of claim 23.
	Regarding claim 42, the limitations of said claim are addressed in the analysis of claim 30.
Regarding claim 43, Seibert in view of Moore and Brandstatter show claim 39, including processing the intermediate image to generate the first image (Seibert, [87,90]).	Seibert in view of Moore and Brandstatter do not show processing utilizing context including attributes associated with the user device for which the first image is to be transmitted.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the media processing techniques of Seibert in view of Moore and Brandstatter with the server selection optimization of Brown in order to ensure the resultant image meets the needs of the requesting user.

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Seibert in view of Moore and Brandstatter as applied to claim 21, above, and further in view of Sharp.	Regarding claim 31, Seibert in view of Moore and Brandstatter show claim 21, including the image processing system (Seibert, Fig. 1 items 150), the first server (Seibert, Fig. 1 item 100), and the image store (Seibert, Fig. 1 item 130).	Seibert in view of Moore and Brandstatter do not show where wherein the image processing system has a first latency with the first server and a second latency with the image store, the first latency being lower than the second latency. 
Sharp shows wherein the image processing system has a first latency with the first server and a second latency with the image store, the first latency being lower than the second latency (Fig. 1 and [20], where the rendering and storage servers can be located together (or otherwise have a prioritized high-throughput connection), which implicitly ensures a low-latency connection).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the media processing techniques of Seibert in view of Moore .
	
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Seibert in view of Moore and Brandstatter as applied to claim 21 above, and further in view of  Branson (CA-2932005-A1).	Regarding claim 32, Seibert in view of Moore and Brandstatter show claim 21, including 	processing the intermediate image to generate the first image includes: processing, by the image processing system and, the intermediate image to generate the first image (Seibert, [87,90]).	Seibert in view of Moore and Brandstatter do not show processing based on a recipe provided by the client system	.
Branson shows processing based on a recipe provided by the client system ([27]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the media processing techniques of Seibert in view of Moore and Brandstatter with the client-based processing of Branson in order to ensure the resultant images meet client needs.

Claims 35 is rejected under 35 U.S.C. 103 as being unpatentable over Seibert in view of Moore and Brandstatter as applied to claim 21, 33 and 39 above, and further in view of Regarding claim 35, Seibert in view of Moore and Brandstatter show claim 33.	Seibert in view of Moore and Brandstatter do not show wherein the corresponding score is indicative of an amount of computing resources consumed by the corresponding server in performing the task.	
Degenaro shows wherein the corresponding score is indicative of an amount of computing resources consumed by the corresponding server in performing the task ([27,44]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the media processing techniques of Seibert in view of Moore and Brandstatter with the load aware processing of Degenaro in order to ensure selected servers have the appropriate resources to perform the requested operations.

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Seibert in view of Moore and Brandstatter as applied to claim 33 above, and further in view of Sharp and Branson.	Regarding claim 37, Seibert in view of Moore and Brandstatter show claim 33.	Seibert in view of Moore and Brandstatter do not show wherein the load of the corresponding server is determined as a function of a number of tasks being performed by the corresponding server.	
Sharp shows wherein the load of the corresponding server is determined as a function of a number of tasks being performed by the corresponding server ([25] showing consideration 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the media processing techniques of Seibert in view of Moore and Brandstatter with the load balancing of Sharp in order to consider additional available server context information, enabling a more precise server selection and thus further improving system responsiveness and resilience. 
	Seibert in view of Moore, Brandstatter, and Sharp do not show consideration file size of the source image on which the task is to be performed by the corresponding server.
	Branson shows consideration file size of the source image on which the task is to be performed by the corresponding server ([38]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the media processing techniques of Seibert in view of Moore, Brandstatter, and Sharp with	the file size consideration of Branson in order to add another contextual factor to the multi-layered scheme of Seibert in view of Moore, Brandstatter, and Sharp (Sharp, [25]) in order to further optimize the server selection process.

Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Seibert in view of Moore and Brandstatter as applied to claim 33 above, and further in view of Brown and Degenaro.	Regarding claim 38, Seibert in view of Moore and Brandstatter show claim 33..
Brown shows wherein the first server includes a first score that satisfies a selection criterion ([16]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the media processing techniques of Seibert in view of Moore and Brandstatter with the server selection optimization of Brown in order to improve the processing speed via selection of an optimal processing server.
Seibert in view of Moore, Brandstatter, and Brown do not show wherein the first score is indicative of a first amount of computing resources consumed by the first server in performing the task, the first amount of computing resources being an amount of computing resources to be consumed by any of a remaining of the servers in performing the task.	
Degenaro shows wherein the first score is indicative of a first amount of computing resources consumed by the first server in performing the task, the first amount of computing resources being an amount of computing resources to be consumed by any of a remaining of the servers in performing the task ([27,44]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the media processing techniques of Seibert in view of Moore, Brandstatter, and Brown with the load aware processing of Degenaro in order to ensure selected servers have the appropriate resources to perform the requested operations.



	Claim 45 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Seibert in view of Moore.	Regarding claim 45, Seibert shows a method comprising: 	receiving, at an media processing system, a first request from a client system ([22]) for serving a first media ([53]) to a user device ([94]), 	selecting a first server among a plurality of servers to perform a downsizing task ([21,46,90] discussing “conversion servers 150” that produce a down sampled file, first in a intermedia format and then in a final target format);
 	sending, by the media processing system, a message to the first server to perform the downsizing task on a source media ([47,90]); 	receiving, at the media processing system, an intermediate media from the first server, the intermediate media comprising the performed resultinq from performing the downsizinq task on the source media ([47,90]); 	processing, by the media processing system, the intermediate media to generate the first media ([90] where the down sampled file has its format converted to create a down sampled file and reformatted file); and 	transmitting, by the media processing system, the first media to the client system for further transmission to the user device (Fig. 5 step 535).	Seibert does show image processing ([53]) but does not show where the down sampling is for an image.	Moore shows where the down sampling is for an image ([32]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include support for image downsizing in Seibert’s media and image processing system to achieve the same size and transmission benefits Seibert’s processing provides for media like video, for images already present in Seibert’s system.	Regarding claim 48, the limitations of said claim are addressed in the analysis of claim 45.

Claims 46 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Seibert in view of Moore as applied to claim 45 above, and further in view of Brown.	Regarding claim 46, Seibert in view of Moore show claim 45.	Seibert in view of Moore do not show wherein the corresponding score of each corresponding server is determined as a function of latency between the - corresponding server and an image store from which the corresponding server is to obtain the source image.
Brown shows wherein the corresponding score of each corresponding server is determined as a function of latency between the corresponding server the source of the content  from which the corresponding server is to exchange information (Brown, [14-15]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the media processing techniques of Seibert in view of Moore with the latency consideration of Brown, thus considering the latency between the server and the image store, in order to select a server to process the request that can quickly interact with the requestor, improving system responsiveness.
Regarding claim 47, Seibert in view of Moore show claim 25.	Seibert in view of Moore do not show wherein the first server includes a first score that satisfies a selection criterion.
Brown shows wherein the first server includes a first score that satisfies a selection criterion ([16]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the media processing techniques of Seibert in view of Moore with the server selection optimization of Brown in order to improve the processing speed via selection of an optimal processing server.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M MACILWINEN whose telephone number is (571)272-9686. The examiner can normally be reached Monday - Friday, 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM TROST can be reached on (571)272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOHN MACILWINEN
Primary Examiner
Art Unit 2442



/JOHN M MACILWINEN/             Primary Examiner, Art Unit 2442